DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 2/28/2018. 
Claims 1-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement submitted on 2/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Drawings
The Drawings filed on 2/28/2018 are acceptable for examination purposes.
Specification
The Specification filed on 2/28/2018 is acceptable for examination purposes.

Claim Objections
Claims 1, 4, 5 and 15 are objected to because of the following informalities:  
Claim 4 depends on claim 1 and recites, in part, “a plurality of inputs”. Claim 1 lines 6-7 recites, in part, “the input stream comprising a plurality of inputs”. Examiner suggests changing claim 4 to “the plurality of inputs”.
Claim 5 line 1 and 3 both recite, in part, ”an event buffer”. Examiner suggests changing line 3 to “the event buffer”.
Claim 6 line 1 recites, in part, “wherein each neurosynaptic process”. Examiner suggests changing to “wherein each neurosynaptic processor”. For the purposes of examination, 
Claim 15 depends on claim 11 and recites on line 2 “a partition of a neural network”. Claim 11 line 2 recites, in part, “partitioning a neural network into a plurality of partitions”. Examiner suggests changing Claim 15 line 2 to “a partition of the neural network”.
Claim 24 is objected to under the same rationale as claim 15 above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Rivera et al. ( US 20150302295 A1, hereinafter Rivera).

Regarding Claim 1, 
Rivera discloses a system comprising (Rivera Fig. 9 Element 300): 
a plurality of neurosynaptic processors (Rivera [0018] recites “A plurality of the core circuits process spike events synchronously in response to a synchronization signal.” Core circuits (i.e. neurosynaptic processors)); and 
a network interconnecting the plurality of neurosynaptic processors (Rivera [0018] recites “The neural network further comprises a routing fabric comprising multiple asynchronous Routing fabric (i.e. network interconnecting the neurosynaptic processors)), wherein 
each neurosynaptic processor includes a clock uncoupled from the clock of each other neurosynaptic processor (Rivera [0037] recites “To facilitate the synchronous operation of the cores 100, the network 280 further comprises a clock 6 and a controller 9. In one embodiment, the clock 6 and the controller 9 are off-chip.” Off-chip clock (i.e. uncoupled clock)), 
each neurosynaptic processor is adapted to receive an input stream, the input stream comprising a plurality of inputs and a clock value associated with each of the plurality of inputs (Rivera [0040] and [0042] recites “In one embodiment, the processing circuit 50 comprises an input processing fabric 50A and a computation fabric 50B. The processing fabric 50A comprises a decoder 70... The decoder 70 is configured for receiving and decoding address-event packets from a corresponding asynchronous router 200 of the core 100. [0042] Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.” Receiving address-event packets and included time stamp (i.e. receive input stream with an associated clock value)), 
each neurosynaptic processor is adapted to compute, for each clock value, an output based on the inputs associated with that clock value (Rivera [0042] recites “Using the arrival time of the address-event packet at the decoder 70 and the time stamp, the control unit 180 determines how long the spike has spent on route to the decoder 70 as the difference d between the arrival time and the time stamp. If the difference d is less than a predetermined delivery delay (or predetermined total delay) n, the spike is held in the scheduler 60 for a delay period D equal to the difference between n and d, to achieve n timestamps from spike generation to spike delivery, and the scheduler 60 delivers the spike at the end of the delay period.” Determining how long the spike has spent on route (i.e. computing an output based on associated clock value)), 
each neurosynaptic processor is adapted to send to another of the plurality of neurosynaptic processors, via the network, the output and an associated clock value (Rivera [0031] recites “Each core 100 sends address-event packets to other cores 100 via a local channel 202L of a corresponding router 200.” Additionally, [0042] Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated. Generated spike sent with address-event packets from core to core (i.e. send output and clock value to another neurosynaptic processor)).

Regarding claim 2, 
Rivera discloses the system of claim 1, wherein the plurality of neurosynaptic processors comprises at least one neurosynaptic core, neurosynaptic chip, simulated neurosynaptic core, or simulated neurosynaptic chip (Rivera [0036] recites “FIG. 5 illustrates neural network 280 comprising at least one multi-core circuit chip structure 270, in accordance with an embodiment of the invention. A neural network may be implemented as a circuit chip structure 270.” Circuit Chip Structure (i.e. neurosynaptic chip)).

Regarding claim 8, 
Rivera discloses the system of claim 1, wherein the network comprises an Ethernet network (Rivera [0053] recites “The computer system may also include a communication interface 324. Communication interface 324 allows software and data to be transferred between the computer system and external devices. Examples of communication interface 324 may include a modem, a network interface (such as an Ethernet card), a communication port, or a PCMCIA slot and card, etc.”).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Jackson et al. (US20150112911A1, hereinafter Jackson).

    PNG
    media_image1.png
    667
    535
    media_image1.png
    Greyscale


Regarding claim 3, 
Rivera discloses the system of claim 1 (Rivera Fig. 9 Element 300). However, Rivera does not explicitly disclose wherein the system further comprises: at least one GPU coupled to the network.
Jackson teaches wherein the system further comprises: at least one GPU coupled to the network (Jackson [0041] recites “FIG. 3 illustrates a system 200 providing both parallel processing and serial processing, in accordance with an embodiment of the invention. The system 200 comprises at least one serial processing unit (i.e., serial processing device) 250 providing serial and centralized processing ("serial processing"). Serial processing involves performing operations or tasks one at a time (i.e., serially). Each serial processing unit 250 comprises at least one independent processor core 251 (e.g., a central processing unit). In one embodiment, a serial processing unit 100 may be an IBM POWER series processor, an IBM CELL processor, an Intel Pentium processor, an Intel Core processor, an ARM processor core, a graphical processing unit (GPU), etc.” The coupled serial processing unit that is a GPU (i.e. GPU coupled to the network)).
Jackson and Rivera are both directed to neuromorphic and synaptronic computation. In view of the teachings of Jackson, it would have been obvious to one of ordinary skill in the art to apply the teachings of Jackson to Rivera before the effective filing date of the claimed invention in order to enable the exchange of data packets between neurosynaptic processing devices and serial processing devices. (cf. Jackson [0040] and [0042] recites “Parallel computational elements (e.g., the neurosynaptic processing unit 100) efficiently perform operations requiring relatively frequent access to memory. By comparison, serial computational elements (e.g., a central processing unit) efficiently perform complex algorithmic and analytic operations requiring relatively infrequent access to memory (e.g., operations such as derivatives, multiplication, integrals, and other operations involving text, numbers, and symbolic data). [0042] Coupling serial processing units 250 with neurosynaptic processing units 100 allows for symbolic computing (e.g., algorithms and analytics) and sub-symbolic computing (e.g., pattern recognition).”).


Regarding claim 4, 
The Rivera/Jackson Combination teaches the system of claim 3, wherein the GPU is adapted to encode a plurality of inputs (Jackson [0047] recites “The serializing and de-serializing circuitry 140 is further configured to de-serialize incoming data for the neurosynaptic processing unit 100 from one or more connected serial processing units 250.” Serializing and de-serializing incoming data as encoding inputs).
See motivation for claim 3 above.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Jackson and in further view of Alpert et al. (US20160132765A1, hereinafter Alpert).

Regarding claim 5, 
The Rivera/Jackson Combination teaches the system of claim 3, further comprising an event buffer, the system being adapted to (Rivera [0040] recites “In one embodiment, the processing circuit 50 comprises an input processing fabric 50A and a computation fabric 50B. The processing fabric 50A comprises a decoder 70, a scheduler 60, a control unit 180, an axon type register 110, a logical AND operator 120, and a dot product module 130.” The processing fabric comprising a scheduler (i.e. an event buffer)): 
route the output and an associated clock value from a first of the neurosynaptic processors to an event buffer (Rivera [0041] and [0042] recites “Spikes from decoded address-event packets are stored in the scheduler 60, wherein rows represent future time steps and columns represents axons 15 of the core 100. The control unit 180 alerts the scheduler 60 when a spike from a decoded address-event packet is ready to be written in the scheduler 60. The control unit 180 may also be used to compute a delay for a spike queued in the scheduler. [0042] Specifically, a delay is selectively imposed on received spikes before transmitting them to target axons 15. Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.” Queueing and storing a spike from the decoded address-event packet in the scheduler (i.e. system routing the output and associated clock value from a neurosynaptic processor to an event buffer)); 
thereafter provide from the event buffer input to the plurality of neurosynaptic processors (Rivera [0049] recites “FIG. 8 illustrates a flowchart of an example process 600 for scheduling spikes in a core 100, in accordance with an embodiment of the invention. In process block 601, the decoder 70 receives address-event packets (AER event). In process block 602, the decoder 70 decodes each address-event packet received. In process block 603, decoded address-event packet (i.e., spike) is stored in the scheduler 60 based on the information decoded. In process block 604, the core 100 determines whether a global synchronization signal was received. If the signal has been received, proceed to process block 605 where a row in the scheduler corresponding to the current time step is read out to trigger the integrating of spikes. If no signal was received, return to process block 601.” Read out from scheduler to trigger integrating of spikes (i.e. provide input from event buffer)).
However, The Rivera/Jackson Combination does not teach load a new model to the plurality of neurosynaptic processors.
Alpert teaches load a new model to the plurality of neurosynaptic processors (Alpert [0045] recites “The Compass system 301 is responsible for simulating a network of neurosynaptic cores according to the present disclosure. Compass 301 receives a model file 302 and a spike input file 303 to define the simulation.” Receive model file to define the simulation (i.e. model file for loading)).  
Alpert and The Rivera/Jackson Combination are both directed to neuromorphic networks. In view of the teachings of Alpert, it would have been obvious to one of ordinary skill in the art to apply the teachings of Alpert to Rivera as modified by Jackson before the effective filing date of the claimed invention in order to meet latency constraints in a multi-core neurosynaptic network. (cf. Alpert [0045] recites “Based on this simulation, a representation of a virtual graph 304 is generated. The virtual graph comprises a nets file 305, a nodes file 306, and a weights file 307 defining the graph 304. The parameters in these files are fed to CPLACE for placement 308. The resulting placement file, 309 is fed back into Compass 301. By running the simulation using the default placement followed by the optimized placement provided by CPLACE, the un-optimized power 310 and optimized power 311 are determined. The result is active power savings 312.”).


Claims 6-7, 9-12, 14-19, 20-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Alpert.

Regarding claim 6, 
Rivera discloses the system of claim 1. However, Rivera does not explicitly disclose wherein each neurosynaptic process is configured with a partition of a neural network.
Alpert teaches wherein each neurosynaptic process is configured with a partition of a neural network (Alpert [0022] recites “Placing cores with frequent communications within a chip is a preferred placement solution than one with two cores mapped in different chips. A multilevel partitioning placement algorithm (an MLP) according to various embodiments of the present disclosure solves this problem. In an MLP, the area is partitioned into sub-regions (2 sub-regions for bi-partitioning, k sub-regions for k-way partitioning) and the crossing nets, called “cuts”, are minimized among the sub-regions.” Partitioning into sub-regions and preferred placement (i.e. configuring with a partition of a neural network)).
Alpert and Rivera are both directed to neuromorphic networks. In view of the teachings of Alpert, it would have been obvious to one of ordinary skill in the art to apply the teachings of Alpert to Rivera before the effective filing date of the claimed invention in order to meet latency constraints in a multi-core neurosynaptic network by minimizing total wire length. (cf. Alpert [0023] recites “In a multi-chip neurosynaptic application, the communication between cores in different chips consumes much higher power compared against one between cores in a same core. In some embodiments of such applications, off-chip communication costs per hop are 100× (or more) as compared to on-chip one-hop communication. Placing cores with frequent communications within a chip is a preferred placement solution than one with two cores mapped in different chips… By minimizing the cuts among sub-regions, it finds the clusters of heavily connected cores and places them within a same chip leading to a better edge-length solution. The process can be iterated several times until no further improvement is made.”).


Regarding claim 7, 
The Rivera/Alpert Combination teaches the system of claim 6, wherein the partition is determined by minimizing one or more of total power consumption, total computation time, total network latency, or total communication over the network (Alpert [0023] recites “In some embodiments, the multi-level recursive-partitioning algorithm is used. However, in other embodiments, another placement algorithm that minimizes the total wire length can be used to minimize overall power consumption of a given input netlist.”).
See motivation for claim 6 above.


Regarding claim 9, 
The Rivera/Alpert Combination teaches the system of claim 1, wherein the network comprises a TCP/IP network (Alpert [0074] recites “Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20.” Communication with public network (e.g. the Internet) (i.e. TCP/IP network)).
See motivation for claim 6 above.

Regarding claim 10, 
The Rivera/Alpert Combination teaches the system of claim 1, wherein each of the plurality of neurosynaptic processors comprises at least one input port and at least one output port (Alpert [0048] recites “In order to handle board I/O constraints, new pseudo nets are added between I/O ports to cores. This is similar to the constraints from the macro boundary pin and PI/PO in the VLSI placement. In various embodiments, I/O ports are only connected to logic cores. In such embodiments, placement is free to find the best physical mapping of logic core to the physical cores that connect to I/O ports.” I/O ports to cores (i.e. neurosynaptic processors input port and output port)).
See motivation for claim 6 above.

Regarding claim 11, 
Rivera discloses a method comprising:  
providing a plurality of network connections interconnecting the plurality of neurosynaptic processors (Rivera [0018] recites “The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits.”); 
providing a clock at each neurosynaptic processor uncoupled from the clock of each other neurosynaptic processor (Rivera [0037] recites “To facilitate the synchronous operation of the cores 100, the network 280 further comprises a clock 6 and a controller 9. In one embodiment, the clock 6 and the controller 9 are off-chip.”); 
at each neurosynaptic processor (Rivera Fig. 1 Element 100): 
receiving an input stream, the input stream comprising a plurality of inputs and a clock value associated with each of the plurality of inputs (Rivera [0040] and [0042] recites “In one embodiment, the processing circuit 50 comprises an input processing fabric 50A and a computation fabric 50B. The processing fabric 50A comprises a decoder 70... The decoder 70 is configured for receiving and decoding address-event packets from a corresponding asynchronous router 200 of the core 100. [0042] Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.”), 
computing, for each clock value, an output based on the inputs associated with that clock value (Rivera [0042] recites “Using the arrival time of the address-event packet at the decoder 70 and the time stamp, the control unit 180 determines how long the spike has spent on route to the decoder 70 as the difference d between the arrival time and the time stamp. If the difference d is less than a predetermined delivery delay (or predetermined total delay) n, the spike is held in the scheduler 60 for a delay period D equal to the difference between n and d, to achieve n timestamps from spike generation to spike delivery, and the scheduler 60 delivers the spike at the end of the delay period.”), and 
sending to another of the plurality of neurosynaptic processors, via the network, the output and an associated clock value (Rivera [0031] recites “Each core 100 sends address-event packets to other cores 100 via a local channel 202L of a corresponding router 200.” Additionally, [0042] Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.).
However, Rivera does not explicitly teach partitioning a neural network into a plurality of partitions; determining a communication graph interconnecting the plurality of partitions; loading each of the plurality of partitions onto one or more neurosynaptic processor; the network connections according to the communication graph.
Alpert teaches partitioning a neural network into a plurality of partitions (Alpert [0022] recites “Placing cores with frequent communications within a chip is a preferred placement solution than one with two cores mapped in different chips. A multilevel partitioning placement algorithm (an MLP) according to various embodiments of the present disclosure solves this problem. In an MLP, the area is partitioned into sub-regions (2 sub-regions for bi-partitioning, k sub-regions for k-way partitioning) and the crossing nets, called “cuts”, are minimized among the sub-regions.”); 
determining a communication graph interconnecting the plurality of partitions (Alpert [0019] recites “Given an application and configured neurosynaptic a virtual graph G can be constructed, where every node represents a single core and every edge represents a connection from a set of source neurons on a source core, to a set of destination axons on a target core.” Virtual graph (i.e. communication graph));
loading each of the plurality of partitions onto one or more neurosynaptic processor (Alpert [0045] recites “The Compass system 301 is responsible for simulating a network of neurosynaptic cores according to the present disclosure. Compass 301 receives a model file 302 and a spike input file 303 to define the simulation.”); 
the network connections according to the communication graph (Alpert [0020] recites “Power Driven Synaptic Network Synthesis according to various embodiments of the disclosure minimize the overall power and energy consumption by producing a physical placement solution of the input application graph G.” Physical placement solution of the input application graph (i.e. network connecting according to communication graph)).
Alpert and Rivera are both directed to neuromorphic networks. In view of the teachings of Alpert, it would have been obvious to one of ordinary skill in the art to apply the teachings of Alpert to Rivera before the effective filing date of the claimed invention in order to meet latency constraints in a multi-core neurosynaptic network by minimizing total wire length. (cf. Alpert [0023] recites “In a multi-chip neurosynaptic application, the communication between cores in different chips consumes much higher power compared against one between cores in a same core. In some embodiments of such applications, off-chip communication costs per hop are 100× (or more) as compared to on-chip one-hop communication. Placing cores with frequent communications within a chip is a preferred placement solution than one with two cores mapped in different chips… By minimizing the cuts among sub-regions, it finds the clusters of heavily connected cores and places them within a same chip leading to a better edge-length solution. The process can be iterated several times until no further improvement is made.”).

Regarding claim 12, 
The Rivera/Alpert Combination teaches the method of claim 11, wherein the one or more neurosynaptic processor comprises at least one neurosynaptic core, neurosynaptic chip, simulated neurosynaptic core, or simulated neurosynaptic chip (Rivera [0036] recites “FIG. 5 illustrates neural network 280 comprising at least one multi-core circuit chip structure 270, in accordance with an embodiment of the invention. A neural network may be implemented as a circuit chip structure 270.”).
See motivation for claim 11 above.

Regarding claim 14, 
The Rivera/Alpert Combination teaches the method of claim 11, further comprising: routing the output and an associated clock value from a first of the neurosynaptic processors to an event buffer (Rivera [0040]-[0042] recites “In one embodiment, the processing circuit 50 comprises an input processing fabric 50A and a computation fabric 50B. The processing fabric 50A comprises a decoder 70, a scheduler 60, a control unit 180, an axon type register 110, a logical AND operator 120, and a dot product module 130. [0041] Spikes from decoded address-event packets are stored in the scheduler 60, wherein rows represent future time steps and columns represents axons 15 of the core 100. The control unit 180 alerts the scheduler 60 when a spike from a decoded address-event packet is ready to be written in the scheduler 60. The control unit 180 may also be used to compute a delay for a spike queued in the scheduler. [0042] Specifically, a delay is selectively imposed on received spikes before transmitting them to target axons 15. Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.”)
loading a new model to the plurality of neurosynaptic processors (Alpert [0045] recites “The Compass system 301 is responsible for simulating a network of neurosynaptic cores according to the present disclosure. Compass 301 receives a model file 302 and a spike input file 303 to define the simulation.”); and 
thereafter providing from the event buffer input to the plurality of neurosynaptic processors (Rivera [0049] recites “FIG. 8 illustrates a flowchart of an example process 600 for scheduling spikes in a core 100, in accordance with an embodiment of the invention. In process block 601, the decoder 70 receives address-event packets (AER event). In process block 602, the decoder 70 decodes each address-event packet received. In process block 603, decoded address-event packet (i.e., spike) is stored in the scheduler 60 based on the information decoded. In process block 604, the core 100 determines whether a global synchronization signal was received. If the signal has been received, proceed to process block 605 where a row in the scheduler corresponding to the current time step is read out to trigger the integrating of spikes. If no signal was received, return to process block 601.”).
See motivation for claim 11 above.

Regarding claim 15, 
The Rivera/Alpert Combination teaches the method of claim 11, further comprising: 
configuring each neurosynaptic processor with a partition of a neural network (Alpert [0022] recites “Placing cores with frequent communications within a chip is a preferred placement solution than one with two cores mapped in different chips. A multilevel partitioning placement algorithm (an MLP) according to various embodiments of the present disclosure solves this problem. In an MLP, the area is partitioned into sub-regions (2 sub-regions for bi-partitioning, k sub-regions for k-way partitioning) and the crossing nets, called “cuts”, are minimized among the sub-regions.”).
See motivation for claim 11 above.

Regarding claim 16, 
The Rivera/Alpert Combination teaches the method of claim 15, further comprising: 
determining the partition by minimizing one or more of total power consumption, total computation time, total network latency, or total communication over the network (Alpert [0023] recites “In some embodiments, the multi-level recursive-partitioning algorithm is used. However, in other embodiments, another placement algorithm that minimizes the total wire length can be used to minimize overall power consumption of a given input netlist.”).
See motivation for claim 11 above.

Regarding claim 17, 
The Rivera/Alpert Combination teaches the method of claim 11, wherein the network comprises an Ethernet network (Rivera [0053] recites “The computer system may also include a communication interface 324. Communication interface 324 allows software and data to be transferred between the computer system and external devices. Examples of communication interface 324 may include a modem, a network interface (such as an Ethernet card), a communication port, or a PCMCIA slot and card, etc.”).
See motivation for claim 11 above.

Regarding claim 18,
The Rivera/Alpert Combination teaches the method of claim 11, wherein the network comprises a TCP/IP network (Alpert [0074] recites “Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20.”).
See motivation for claim 11 above.

Regarding claim 19, 
The Rivera/Alpert Combination teaches the method of claim 11, wherein each of the one or more neurosynaptic processor comprises at least one input port and at least one output port (Alpert [0048] recites “In order to handle board I/O constraints, new pseudo nets are added between I/O ports to cores. This is similar to the constraints from the macro boundary pin and PI/PO in the VLSI placement. In various embodiments, I/O ports are only connected to logic cores. In such embodiments, placement is free to find the best physical mapping of logic core to the physical cores that connect to I/O ports.”).
See motivation for claim 11 above.

Regarding claims 20-21 and 23-25,
Claims 20-21 and 23-25 are directed to a computer program product having instructions to perform methods substantially identical to those recited in claims 11-12 and 14-16, respectively. Therefore, the rejections to claims 11-12 and 14-16 apply equally here.
In addition, Rivera discloses the additional limitations of a computer program product, a computer readable storage medium, program instructions and processor (Rivera [0055]-[0056] recites “In particular, the computer programs, when run, enable the processor 302 to perform the features of the computer system. [0056] From the above description, it can be seen that the present invention provides a system, computer program product, and method for implementing the embodiments of the invention. The present invention further provides a non-transitory computer-useable storage medium for hierarchical routing and two-way information flow with structural plasticity in neural networks. The non-transitory computer-useable storage medium has a computer-readable program, wherein the program upon being processed on a computer causes the computer to implement the steps of the present invention according to the embodiments described herein.” Steps (i.e. instructions)).

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Alpert and in further view of Jackson.


Regarding claim 13, 
The Rivera/Alpert Combination teaches the method of claim 11. However, The Rivera/Alpert Combination does not teach further comprising: encoding the input stream by at least one GPU.
Jackson teaches further comprising: encoding the input stream by at least one GPU (Jackson [0041] and [0047] recites “FIG. 3 illustrates a system 200 providing both parallel processing and serial processing, in accordance with an embodiment of the invention. The system 200 comprises at least one serial processing unit (i.e., serial processing device) 250 providing serial and centralized processing ("serial processing"). Serial processing involves performing operations or tasks one at a time (i.e., serially). Each serial processing unit 250 comprises at least one independent processor core 251 (e.g., a central processing unit). In one embodiment, a serial processing unit 100 may be an IBM POWER series processor, an IBM CELL processor, an Intel Pentium processor, an Intel Core processor, an ARM processor core, a graphical processing unit (GPU), etc. [0047] The serializing and de-serializing circuitry 140 is further configured to de-serialize incoming data for the neurosynaptic processing unit 100 from one or more connected serial processing units 250.”).
Jackson and The Rivera/Alpert Combination are both directed to neuromorphic networks. In view of the teachings of Jackson, it would have been obvious to one of ordinary skill in the art to apply the teachings of Jackson to Rivera as modified by Alpert before the effective filing date of the claimed invention in order to enable the exchange of data packets between neurosynaptic processing devices and serial processing devices. (cf. Jackson [0040] and [0042] recites “Parallel computational elements (e.g., the neurosynaptic processing unit 100) efficiently perform operations requiring relatively frequent access to memory. By comparison, serial computational elements (e.g., a central processing unit) efficiently perform complex algorithmic and analytic operations requiring relatively infrequent access to memory (e.g., operations such as derivatives, multiplication, integrals, and other operations involving text, numbers, and symbolic data). [0042] Coupling serial processing units 250 with neurosynaptic processing units 100 allows for symbolic computing (e.g., algorithms and analytics) and sub-symbolic computing (e.g., pattern recognition).”).

Regarding claim 22,
Claim 22 is directed to a computer program product having instructions to perform methods substantially identical to those recited in claim 13. Therefore, the rejection to claim 13 applies equally here.
In addition, Rivera discloses the additional limitations of a computer program product, a computer readable storage medium, program instructions and processor (Rivera [0055]-[0056] recites “In particular, the computer programs, when run, enable the processor 302 to perform the features of the computer system. [0056] From the above description, it can be seen that the present invention provides a system, computer program product, and method for implementing the embodiments of the invention. The present invention further provides a non-transitory computer-useable storage medium for hierarchical routing and two-way information flow with structural plasticity in neural networks. The non-transitory computer-useable storage medium has a computer-readable program, wherein the program upon being processed on a computer causes the computer to implement the steps of the present invention according to the embodiments described herein.” Steps (i.e. instructions)).











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sim et al. (US-20130031039-A1) teaches transmitting and receiving a spike event between neurons in a neuromorphic chip and a clock generation unit.
Amir (US-20160125289-A1) teaches mapping graphs onto neuromorphic core-based architectures and event buffers.
Akopyan et al. (U.S. Patent No. 8909576) teaches neuromorphic and synaptronic systems and event driven circuits for neural networks.
Mayuresh Oak & Lennard Streat ("IBM TrueNorth", Spring 2015) teaches IBM TrueNorth architecture, Corelet Programming Language and Compass Simulation Environment.
Sawada et al. ("TrueNorth Ecosystem for Brain-Inspired Computing: Scalable Systems, Software, and Applications", November 2016) teaches the hardware and software ecosystem of IBM TrueNorth processor.
Amir et al. ("Cognitive Computing Programming Paradigm: A Corelet Language for Composing Networks of Neurosynaptic Cores", 2013) teaches Corelet Language and simulation of model files.
Merolla et al. ("A million spiking-neuron integrated circuit with a scalable communication network and interface", 8 August 2014) teaches IBM TrueNorth architecture and object detection.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124